PER CURIAM:
Rosario A. Fiorani, Jr., appeals the district court’s order dismissing his civil complaint. In his informal and supplemental briefs on appeal, Fiorani failed to address the district court’s conclusion that his action was barred by the doctrine of res judicata. Accordingly, Fiorani has waived appellate review of that issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.